        Case 3:20-cv-00386-SI         Document 1      Filed 03/09/20      Page 1 of 10




                    UNITED STATES DISTRICT COURT FOR THE
                               District of Oregon


CRAIG CUNNINGHAM,                                §
Plaintiff,                                       §
                                                 §
v.                                               §
                                                 §
Shaun Chiorzi aka Shaun Ghiorzi                  §
                                                 §
John/Jane Does 1-5                               §
                                                 §



Defendant                                          3 : 2.D vi- oo?:J<l l,; -- s.:r.



                     Plaintiff's Original Complaint and Jury Demand


                                            Parties

1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

     calls in this case in Collin County.

2. Shaun Chiorzi is a natural person and can be served at 38954 Proctor Blvd., Apt 117,

     Sandy, OR 97055 or 413 Silver Sage Dr. Miles City, MT 59301 or 409 SW LillyBen

     Ave., Gresham, OR 97080.

3. John/Jane Does 1- 5 are other liable parties currently unknown to the Plaintiff.

                              JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over

     Plaintiffs TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal

     statute. M ims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

5. Personal Jurisdiction. This Court has general personal jurisdiction over the
        Case 3:20-cv-00386-SI         Document 1       Filed 03/09/20      Page 2 of 10




     defendant because they have repeatedly placed calls to consumers nationwide from

     this district and the defendant maintains bank accounts and a presence in this district.

6. This Court has specific personal jurisdiction over the defendants because the calls at

     issue were sent by or on behalf of the Defendant in this complaint.

7.   Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)( l )-(2)

     because a substantial part of the events giving rise to the claims-the calls originated

     from this district.

     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §

     227

8. In 1991 , Congress enacted the TCPA in response to a growing number of consumer

     complaints regarding telemarketing.

9. The TCPA makes it unlawful "to make any call (other than a call made for emergency

     purposes or made with the prior express consent of the called party) using an

     automatic telephone dialing system or an artificial or prerecorded voice ... to any

     telephone number assigned to a ... cellular telephone service." 47 U.S.C. §

     227(b )(1 )(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential

     telephone line using an artificial or prerecorded voice to deliver a message without

     the prior express consent of the called party, unless the call is initiated for emergency

     purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by

     the United States, or is exempted by rule or order" of the Federal Communication

     Commission ("FCC"). 47 U.S.C. § 227(b)(l )(B).

11 . The TCP A provides a private cause of action to persons who receive calls in violation
        Case 3:20-cv-00386-SI        Document 1       Filed 03/09/20     Page 3 of 10




     of§ 227(b). 47 U.S.C. § 227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

     available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(l). 1

13. The TCPA provides a private cause of action to persons who receive calls in

     violation of§ 227(c) or a regulation promulgated thereunder. 47 U. S.C. § 227(c)(5).

14. According to findings of the FCC, the agency vested by Congress with authority to

     issue regulations implementing the TCP A, automated or prerecorded telephone calls

     are a greater nuisance and invasion of privacy than live solicitation calls and can be

     costly and inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls

     whether they pay in advance or after the minutes are used." In re Rules and

     Regulations Implementing the Tel. Consumer Prat. Act of 1991 , 18 FCC Red. 14014,

     14115 ,r 165 (2003).

16. The FCC requires "prior express written consent" for all autodialed or prerecorded

     telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

     consumer' s written consent to receive telemarketing robocalls must be signed and be

     sufficient to show that the consumer: (1) received clear and conspicuous disclosure

     of the consequences of providing the requested consent, i.e., that the consumer will

     receive future calls that deliver prerecorded messages by or on behalf of a specific

     seller; and (2) having received this information, agrees unambiguously to receive

     such calls at a telephone number the consumer designates. In addition, the written

     agreement must be obtained without requiring, directly or indirectly, that the

1
    See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
      Case 3:20-cv-00386-SI        Document 1       Filed 03/09/20     Page 4 of 10




   agreement be executed as a condition of purchasing any good or service.

17. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prof. Act of

   1991, 27 FCC Red. 1830, 1844 ,r 33 (2012) (footnote and internal quotation marks

   omitted). FCC regulations "generally establish that the party on whose behalf a

   solicitation is made bears ultimate responsibility for any violations." In the Matter of

   Rules and Regulations Implementing the Tel. Consumer Prof. Act of 1991 , 10 FCC

   Red. 12391, 12397 if 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller ... may be

   held vicariously liable under federal common law principles of agency for violations

   of either section 227(b) or section 227(c) that are committed by third-party

   telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28

   FCC Red. 6574, 6574 ,r 1 (2013).

19. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569

   F.3d 946, 951 - 52 (9th Cir. 2009).

20. A corporate officer involved in the telemarketing at issue may be personally liable

   under the TCP A. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-

   10010, 2013 U.S . Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any

   courts have held that corporate actors can be individually liable for violating the

   TCPA where they had direct, personal participation in or personally authorized the

   conduct found to have violated the statute." (internal quotation marks omitted)t

   Marylandv. Universal Elections, 787 F. Supp. 2d 408,415 - 16 (D. Md.2011) ("If

   an individual acting on behalf of a corporation could avoid individual liability, the

   TCP A would lose much of its force.").
       Case 3:20-cv-00386-SI         Document 1        Filed 03/09/20     Page 5 of 10




                                 FACTUAL ALLEGATIONS

21. This case relates to calls placed soliciting the Plaintiff to join various adult dating

    websites via illegal text messages

                                      Calls to the Plaintiff

22. Mr. Cunningham received at least 22 text messages and images, which are considered

   calls from a variety of spoofed caller ID's that contained pictures of scantily clad

   women and solicited the Plaintiff to join various adult dating websites such as

   fuckmow.com using the lure of "no strings encounters" in the text of the messages.

23. These texts were initiated using an automated telephone dialing system and contained

   a pre-written text message to the Plaintiffs cell phone ***-***-9191 and

    ***-***-1977. The text messages were soliciting the Plaintiff to purchase a product

    named Bio-Viraxegan. The Plaintiff identified the Defendant Shaun Chiorzi aka

    Shaun Ghiorzi., is the person profiting and directing these text messages to be sent to

    the Plaintiff.

24. On each and every text there was a pre-recorded message and was initiated using an

    automated telephone dialing system. The texts failed to properly identify themselves

    as being affiliated with the defendant in this case.

25. These calls were not related to any emergency purpose.

26. The Plaintiff never consented to recieving automated calls or calls with pre-recorded

    messages from any of the defendants or their agents.

27. Mr. Cunningham has a limited data plan. Incoming text messages chip away at his

    monthly allotment.
       Case 3:20-cv-00386-SI         Document 1        Filed 03/09/20         Page 6 of 10




28. Mr. Cunningham has limited data storage capacity on his cellular telephone.

   Incoming calls from the defendants consumed part of this capacity.

29. No emergency necessitated the calls

30. Each call was sent by an ATDS.

             Knowing and Willful Violations of Telemarketing Regulations

31 . The defendant knew that he were engaging in an illegal robocalling campaign and

   contracted with an illegal telemarketing entity currently unknown to the Plaintiff.

32. The defendant knowingly violated the TCPA by initiating automated calls to the

   Plaintiff. The defendants took multiple actions to conceal their identity, which is

   indicative of knowledge that their actions were illegal and the willful nature of the

   violations.

33 . The Defendant did not train its agents engaged in telemarketing on the existence and

   use of any do-not-call list.

34. INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF

   THE CALLS

35. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought

   to prevent-a "nuisance and invasion of privacy."

36. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

   Plaintiff's rights and interests in Plaintiff's cellular telephone.

37. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with

   Plaintiff's rights and interests in Plaintiff's cellular telephone line.

38. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

39. The Plaintiff has been harmed, injured, and damages by the calls including, but not
            Case 3:20-cv-00386-SI        Document 1     Filed 03/09/20     Page 7 of 10




       limited to:

•   Reduced Device Storage space

•   Reduced data plan usage

•   Invasion of privacy

•   Lost time tending to text messages

•   Decreased celJ phone battery life

•   More freqent charging of my cell phone resulting in reduced enjoyment and usage of my

    cell phone

•   Reduced battery usage

•   Annoyance

•   Frustruation

•   Anger

                       The Plaintiff's cell phone is a residential number

    40. The calls were to the Plaintiffs cellular phone ***-***-7262 and ***-***-1977

       which is the Plaintiffs personal cell phone that he uses for personal, family, and

       household use. The Plaintiff maintains no landline phones at his residence and has not

       done so for at least 10 years and primarily relies on cellular phones to communicate

       with friends and family. The Plaintiff also uses his celJ phone for navigation purposes,

       sending and receiving emails, timing food when cooking, and sending and receiving

       text messages. The Plaintiff further has his cell phone registered in his personal name,

       pays the cell phone from his personal accounts, and the phone is not primarily used

       for any business purpose.
       Case 3:20-cv-00386-SI        Document 1      Filed 03/09/20    Page 8 of 10




                             I. FIRST CLAIM FOR RELIEF

    (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(l)(A))

                                (Against All Defendants)

        1.      Mr. Cunningham realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.

        2.      The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making

non-emergency telemarketing robocalls to Mr. Cunningham' s cellular telephone number

without his prior express written consent.

        3.      Mr. Cunningham is entitled to an award of at least $500 in damages for

each such violation. 47 U.S .C. § 227(b)(3)(B).

       4.       Mr. Cunningham is entitled to an award ofup to $1 ,500 in damages for

each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

        5.      Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making non-emergency telemarketing

robocalls to cellular telephone numbers without the prior express written consent of the

called party.


                            II. SECOND CLAIM FOR RELIEF

       (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                (Against All Defendants)

        6.      Mr. Cunningham realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.
       Case 3:20-cv-00386-SI         Document 1           Filed 03/09/20   Page 9 of 10




        7.        The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of FCC regulations by making telemarketing

solicitations despite lacking:

               a.       a written policy, available upon demand, for maintaining a do-not-

call list, in violation of 47 C.F.R. § 64.1200(d)(l); 2

               b.       training for the individuals involved in the telemarketing on the

existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

               c.       in the solicitations, the name of the individual caller and the name

of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §

64.1200(d)(4).4

        8.        Mr. Cunningham is entitled to an award of at least $500 in damages for

each such violation. 47 U.S.C. § 227(c)(5)(B).

        9.        Mr. Cunningham is entitled to an award of up to $1 ,500 in damages for

each such knowing or willful violation. 47 U.S.C. § 227(c)(5).

        10.       Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making telemarketing solicitations until

and unless they (1) implement a do-not-call list and training thereon and (2) include the

name of the individual caller and the defendant's name in the solicitations (3) by placing

calls to a number registered on the national do-not-call list.




2
  See id. at 425 (codifying a June 26, 2003 FCC order).
3
  See id. at 425 (codifying a June 26, 2003 FCC order).
4
  See id. at 425 - 26 (codifying a June 26, 2003 FCC order).
         Case 3:20-cv-00386-SI     Document 1        Filed 03/09/20    Page 10 of 10




                                 ID.PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Craig Cunningham prays for judgment against

Defendants jointly and severally as follows :

          A.    Leave to amend this Complaint to name additional DOESs as they are

identified and to conform to the evidence presented at trial;

          B.    A declaration that actions complained of herein by Defendants violate the

TCPA and Oregon state law;

          C.    An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;

          D.    An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for 30

calls.

          E.    An award to Mr. Cunningham of damages, as allowed by law under the

TCPA;

          F.    An award to Mr. Cunningham of interest, costs and attorneys' fees, as

allowed by law and equity

          G.    Such further relief as the Court deems necessary, just, and proper.




                                   3/5/2020


Craig Cunningham, Plaintiff, Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
